                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

    Rodney R. Moore,                                   C/A No. 6:19-cv-1603-JFA-KFM

                                     Plaintiff,

    v.
                                                                    ORDER
    Officer C. Moss,

                                  Defendant.


         The pro se plaintiff, Rodney R. Moore (“Plaintiff”), brought this action pursuant to

42 U.S.C. § 1983 against Charleston County Detention Center Officer C. Moss

(“Defendant”) alleging violations of his civil and constitutional rights. On August 15, 2019

Defendant filed a motion to dismiss. (ECF No. 20). In accordance with 28 U.S.C. § 636(b)

and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), the matter was referred to the Magistrate

Judge for review.

         The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should grant Defendant’s motion

to dismiss the complaint as Plaintiff has already litigated and resolved these same claims

in South Carolina state court. (ECF No. 39). The Report sets forth, in detail, the relevant



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
facts and standards of law on this matter, and this Court incorporates those facts and

standards without a recitation.

       Plaintiff was advised of his right to object to the Report, which was entered on the

docket on December 3, 2019. (ECF No. 39). The Magistrate Judge required Plaintiff to file

objections by December 17, 2019. Id. However, Plaintiff failed to file any objections or

otherwise respond. In the absence of specific objections to the Report of the Magistrate

Judge, this Court is not required to give any explanation for adopting the recommendation.

See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       After carefully reviewing the applicable laws, the record in this case, and the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes

the facts and applies the correct principles of law. Therefore, the Report is incorporated

herein by reference. (ECF No. 39). Consequently, Defendant’s motion to dismiss (ECF No.

20) is granted.

IT IS SO ORDERED.



December 30, 2019                                         Joseph F. Anderson, Jr.
Columbia, South Carolina                                  United States District Judge




                                              2
